Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2019

                                      No. 04-19-00655-CV

                      Rosaly CANALES d/b/a Marathon Bulk Transport,
                                      Appellant

                                                v.

                              CAPITOL AGGREGATES, INC.,
                                       Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05174
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The Appellant’s Motion for Extension of Time to File Brief is hereby MOOT. The
reporter’s record has not been filed. The appellant’s brief is not due until thirty days after the
date the appellate record is complete. Tex. R. App. P. 38.6(a).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court